Citation Nr: 9919531	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for schooling prior to December 13, 1995. 


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1944.  The veteran died in July 1994.  

The appellant filed a claim in December 1996 for entitlement 
to survivor's and dependent's educational assistance under 
Chapter 35, Title 38, U.S.C.  This appeal arises from the 
February 1997 decision from the Buffalo, New York Regional 
Office (RO) that granted the appellant's claim for VA 
education benefits beginning December 13, 1995.  A Notice of 
Disagreement was filed in December 1997 and a Statement of 
the Case was issued in March 1998.  A substantive appeal was 
filed in May 1998 with a request for a hearing at the RO 
before a Member of the Board.

On July 23, 1998, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).


FINDINGS OF FACT

1.  In an October 1996 rating decision, service connection 
for the cause of the veteran's death was granted and 
entitlement to basic eligibility for Chapter 35 benefits was 
established effective from July 1994.

2.  The appellant's application for Chapter 35 educational 
assistance benefits, VA Form 22-5490, was received on 
December 13, 1996.   No formal claim for Chapter 35 
educational assistance benefits was filed prior to this time.


CONCLUSION OF LAW

Chapter 35 educational benefits may not be paid for education 
pursued by the appellant for the period prior to December 13, 
1995, as the claim therefor was received by the RO on 
December 13, 1996.  38 U.S.C.A. §§ 3500, 3513, 5101, 5110, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 21 3130(e), 
21.4131(a)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the appellant, who was 
born March [redacted] 1974, is the son of the veteran.

In an October 1996 rating decision, service connection for 
the cause of the veteran's death was granted and entitlement 
to basic eligibility for Chapter 35 benefits was established 
effective from July 1994.  Thereafter, the appellant's 
application for Chapter 35 educational assistance benefits, 
VA Form 22-5490, was received on December 13, 1996. 

The appellant contends that he is entitled to payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education prior to 
December 13, 1995 as the VA was aware that he was attending 
school prior to that date.  Further, it is alleged that while 
the required application relating to the appellant's 
education was not received by the VA until December 13, 1996, 
the delay in filing the necessary document was not due to any 
fault on the part of the appellant.  Essentially, the 
appellant argues that he was unable to apply for Chapter 35 
benefits prior to that time because his father's death was 
not deemed to be service-connected until late 1996.  

In order to receive Chapter 35 educational benefits, the 
claimant must file an application as prescribed by the 
Secretary.  38 U.S.C.A. § 3513.  The legal criteria specify 
that the commencing date of an award of Chapter 35 
educational benefits will not be earlier than the date one 
year prior to the date of receipt of the application or 
enrollment certification, whichever is later.  38 C.F.R. §§ 
21.3130(e), 21.4131(a)(2).  In the present case, the 
appellant's application for Chapter 35 educational assistance 
benefits was received in December 13, 1996.  At that time, 
the appellant had already completed his education.  
Therefore, although the appellant is eligible for Chapter 35 
benefits for his pursuit of education from one year prior to 
the receipt of his application for such benefits, he is not 
eligible for reimbursement for his pursuit of education prior 
to that time.  As noted, the current dispute only involves 
whether the appellant is entitled to the retroactive award 
and payment of educational benefits under Chapter 35, Title 
38, United States Code for his pursuit of education for the 
period prior to December 13, 1995. 

The appellant has claimed that the application for approval 
of school attendance submitted on behalf of his mother as 
part of her application for Dependency and Indemnity 
Compensation (DIC) in December 1994 should be considered to 
be a claim for educational assistance benefits under Chapter 
35.  However, 38 U.S.C.A. § 5101 (a) requires a formal claim 
for the specific benefits sought to be filed.  Erspamer v. 
Brown, 9 Vet. App. 507, 511 (1996).  The previous information 
filed with the VA regarding the appellant's school attendance 
was part of a DIC claim.  A formal claim for Chapter 35 
benefits for the appellant was not filed until December 13, 
1996.

The Board notes that there is no evidence that the appellant 
was precluded from filing a Chapter 35 application sooner.  
If the appellant had filed his claim for Chapter 35 benefits 
sooner, his claim would have been pending when the October 
1996 rating decision was made.  

The Board has considered if the appellant should be granted 
retroactive benefits pursuant to the opinion of The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), in Bernier v. Brown, 7 
Vet. App. 434 (1995) and should not be denied retroactive 
benefits pursuant to the directives of Erspamer v. Brown, 9 
Vet. App. 507 (1996).  

The Board notes that in Erspamer, the Court held that a 
claimant of Chapter 35 educational benefits is not entitled 
to retroactive benefits if his or her education was not 
impeded or interrupted by the VA's delay in granting service 
connection for his or her father's death.  The Court 
predicated its decision on 38 U.S.C.A. § 3500, which reflects 
that Chapter 35 benefits were instituted to provide children 
educational opportunities which would otherwise be impeded or 
interrupted by reason of the disability or death of a parent 
from a disease incurred in service, and to ensure that such 
children were aided in attaining the educational status which 
they might have aspired to and obtained if the parent had not 
died.  Erspamer at 509.  In this case, the appellant's 
education was not impeded or interrupted by any perceived 
delay on the part of the VA in granting service connection 
for the cause of the veteran's death.  The appellant has 
pursued an undergraduate study program.  Since an application 
for funding for that program under Chapter 35 was not filed, 
there is no evidence that the appellant began his education 
expecting reimbursement from the VA for educational expenses 
under Chapter 35.  Thus, while the Board is sympathetic to 
the appellant's arguments, the Board notes that similar 
arguments were clearly rejected by the Court in Erspamer.  
The Board is similarly unpersuaded by the appellant's 
assertions in this case.  

Conversely, in the Bernier case, the Court set aside VA 
regulations limiting retroactive election of vocational 
rehabilitation benefits to one year, where the delay in 
electing benefits was the result of VA's belated grant of his 
claim for service connection.  Bernier at 437-438.  The Court 
relied upon 38 U.S.C.A. § 5113(a) in reaching its conclusion.  
It found the statute's requirement that effective dates 
relating to educational awards correspond "to the extent 
feasible" with the effective dates of disability 
compensation awards to be inconsistent with any regulatory 
bar on retroactive awards.  In comparing Erspamer and 
Bernier, the Court identified Erspamer's failure to file for 
benefits at the time eligibility was first asserted as the 
distinguishing factor requiring denial of his appeal.  As 
stated above, the Court noted that 38 U.S.C.A. § 5101(a) and 
5110(a) both require a formal application for benefits, and 
that this application performs an important function by 
providing notice to VA "that such expectation [of 
reimbursement] exist[s]."  Erspamer at 511.  Absent notice, 
"section 5113(a) does not permit [VA] to reimburse the 
appellant for his educational expenses incurred many years 
earlier."  Id.

It is clear in this case that the appellant's claim plainly 
squares with Erspamer's facts more closely than Bernier's 
facts.  As noted, there was nothing precluding the appellant 
from filing a Chapter 35 application at an earlier date and 
it would have been pending when the October 1996 rating 
decision was made.  Since the appellant did not file his 
application for Chapter 35 educational benefits at an earlier 
time, the VA was not on notice that he was seeking or would 
seek Chapter 35 educational assistance benefits.  Rather, the 
appellant's claim for Chapter 35 benefits was not received by 
the VA until more than one year after the period for which 
the appellant seeks retroactive benefits.  Under the 
governing regulatory provisions, which are binding on the 
Board pursuant to 38 U.S.C.A. § 7104(a), the Board must find 
that payment of Chapter 35 educational benefits may not be 
made for education pursued by the appellant prior to December 
13, 1995.  No exceptions to the controlling legal criteria 
have been provided in the Federal regulations, and the Board 
has no authority to overturn or to disregard this very 
specific limitation on the award of Chapter 35 educational 
benefits.  38 U.S.C.A. § 7104(a).  See Erspamer. 



ORDER

The appeal is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

